Sykes, J.
(concurring specially).
I concur in the decision of this case for the reason that General Order No. 50] providing for suits to be brought against the Director General, expressly excepts from its provision suits for the recovery of fines, penalties, and forfeitures. - This is a suit for the recovery of a penalty, and under this order does not have to be brought against the Director General of Railroads. I express no opinion upon the question of whether or not General Order No. 50 is in conflict with the Federal Control Act and therefore void.
The Chibe Justice joins me in this concurring opinion.